___________

                                      No. 96-1005
                                      ___________

United States of America,                   *
                                            *
              Appellee,                     *
                                            *
     v.                                     * Appeal from the United States
                                            * District Court for the
Lewis Coker, also known as David *         Western District of Missouri.
L. Coker, also known as Bucky               *
Coker, also known as Louis Coker,*          [UNPUBLISHED]
                                            *
              Appellant.                    *


                                      ___________

                        Submitted:    April 29, 1996

                             Filed:   May 3, 1996
                                      ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Following his incarceration on a drug charge, Lewis Coker commenced
his term of supervised release; one of the conditions prohibited him from
excessive use of alcohol, and another required him to notify his probation
officer within seventy-two hours of being arrested or questioned by a law
enforcement officer.       During his release term, Coker was twice arrested for
driving while intoxicated; Coker failed to notify his probation officer
about his second arrest.      The government moved to revoke Coker's supervised
release.      After a hearing, at which Coker admitted to violating his
supervised    release     conditions,    the   district   court1   revoked   Coker's
supervised release, and sentenced him to 12 months imprisonment and




     1
     The Honorable Russell G. Clark, United States District Judge
for the Western District of Missouri.
one year of supervised release.    On appeal, Coker argues the district court
failed to consider and explicitly state its reason for not permitting him
to participate in a substance abuse treatment program as an alternative to
incarceration.   We affirm.


     A review of the record shows that the district court revoked Coker's
supervised release and sentenced him to imprisonment because Coker posed
a threat to the public, thus rejecting Coker's plea for treatment as an
alternative to incarceration.   As Coker was sentenced within the applicable
Guidelines sentencing range, the district court was not required to
explicitly state the reason for the sentence imposed.      See United States
v. Caves, 73 F.3d 823, 825 (8th Cir. 1996) (per curiam).     Accordingly, we
conclude the district court did not abuse its discretion by sentencing
Coker to 12 months imprisonment.    See United States v. Carr, 66 F.3d 981,
983 (8th Cir. 1995) (standard of review).


     Finally, as Coker's counsel filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967), we have reviewed the record from the
revocation hearing and find no nonfrivolous issues.      See Penson v. Ohio,
488 U.S. 75, 80 (1988).


     The judgment is affirmed.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-